United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, NORTHERN OHIO
PERFORMANCE CLUSTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0641
Issued: July 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 17, 2016 appellant filed a timely appeal of an October 27, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to the accepted August 31, 2015 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 27, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On September 1, 2015 appellant, then a 52-year-old city carrier assistant, filed a
traumatic injury claim (Form CA-1) alleging that on August 31, 2015, while carrying/loading
large boxes from carts on the dock into the truck, she injured her left shoulder and low back
center. She stopped work on September 1, 2015 and returned to work on September 4, 2015.
In support of her claim, appellant submitted a September 1, 2015 report from
Dr. Jonathon Leizman, a family practitioner. Dr. Leizman related that appellant’s work-related
diagnoses were left shoulder and lumbar strain.
By letter dated September 23, 2015, OWCP informed appellant that further medical
evidence was necessary to establish her claim. Appellant was afforded 30 days within which to
submit the information.
In response, appellant submitted a September 10, 2015 request for medical service
wherein Dr. Leizman requested that appellant seek follow up with physical therapy and a left
shoulder magnetic resonance imaging scan. She also submitted an October 1, 2015 duty status
report (Form CA-17) from Dr. Leizman which prohibited appellant from reaching above her
shoulder and provided limitations on simple grasping and lifting over 10 pounds.
On October 23, 2015 OWCP received a September 10, 2015 report from a physician
assistant which noted diagnoses of left shoulder strain and lumbar strain.
By decision dated October 27, 2015, OWCP denied appellant’s claim as the medical
evidence did not demonstrate that the claimed medical conditions were related to the established
work-related event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged; and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

2

In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that the work incident had occurred as alleged and that the medical
evidence established a diagnosis of left shoulder and lumbar strain. However, it denied
appellant’s claim as she had failed to submit rationalized medical evidence describing how the
accepted incident caused or aggravated her diagnosed conditions.
In his September 1, 2015 report, Dr. Leizman noted diagnoses of left shoulder and
lumbar strain. However, he did not provide a history of injury or any opinion regarding the
cause of the diagnosed conditions. The Board has found that medical opinions which provide
diagnoses, but lack opinion regarding the cause of the diagnosed conditions, and specifically lack
any opinion on the issue of whether the conditions were caused or aggravated by the
employment incident are of limited probative value on the issue of causal relationship.8
Similarly, in his September 10, 2015 report, Dr. Leizman requested physical therapy
treatments and a left shoulder MRI scan, but did not provide any opinion regarding causal
relationship. Likewise, in his October 1, 2015 duty status report, Dr. Leizman noted appellant’s
work restrictions, but offered no opinion regarding causal relationship. Lacking a rationalized
opinion regarding causal relationship, these reports are of little probative value in establishing
appellant’s claim.9

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

See A.M., Docket No. 14-1399 (issued September 23, 2014).

9

Id.

3

Finally, appellant submitted a form report signed by a physician assistant. This does not
constitute competent medical evidence as a physician assistant is not considered a physician
under FECA.10
The Board finds that as appellant failed to submit rationalized medical evidence
establishing a causal relationship between the accepted incident and a medical diagnosis, OWCP
properly denied her claim. Neither the fact that a disease or condition manifests itself during a
period of employment nor the belief that the disease or condition was caused or aggravated by
the employment factors or incident is sufficient to establish causal relationship.11
An award of compensation may not be based on surmise, conjecture, or speculation.12 To
support a claim for compensation, the evidence should offer a medically-sound explanation of
how the claimed work event caused or aggravated the claimed condition.13 No physician
provided a rationalized medical opinion explaining a causal relationship between appellant’s
accepted employment incident and a medical diagnosis. Appellant, therefore, did not meet her
burden of proof to establish an injury causally related to the accepted August 31, 2015
employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an
employment-related injury on August 31, 2015 causally related to the accepted employment
incident.

10

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentist, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.)
See also Roy L. Humphrey, 57 ECAB 238, 242 (2005).
11

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

13

K.H., Docket No. 15-1809 (issued January 7, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 27, 2015 is affirmed.
Issued: July 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

